


INLAND REAL ESTATE CORPORATION
2014 EQUITY AWARD PLAN
RESTRICTED SHARE AWARD AGREEMENT


THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) shall be effective as
of the __ day of _______, 2015 (the “Grant Date”), by and between INLAND REAL
ESTATE CORPORATION, a Maryland corporation (the “Company”), and _______ (the
“Executive”) under and pursuant to the Inland Real Estate Corporation 2014
Equity Award Plan (the “Plan”) [in accordance with the Company’s 2014-2016
Long-Term Incentive Program (the “LTIP”) in respect of Absolute TSR Awards for
the 2014 Performance Period (within the meaning of the LTIP)]. NTD: Include for
Absolute TSR Awards for 2014 under the LTIP. Unless otherwise noted, capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Plan.
The parties hereto agree as follows:
1.Award of Stock. In consideration of the services rendered by the Executive as
an employee of the Company, the Company hereby grants to the Executive _______
shares (the “Restricted Shares”) of the Company’s common stock, par value $0.01
per share (the “Common Stock”), pursuant and subject to the terms and conditions
set forth in this Agreement and described in the Plan, which are incorporated by
reference into this Agreement as if reproduced herein, including without
limitation the terms and conditions of Sections 3(c) and 7(b) of the Plan.
2.Acknowledgments by the Executive. The Executive acknowledges that the
Restricted Shares have been granted in reliance upon the following
representations, warranties, and agreements of the Executive, each of which is
true on the date hereof and each of which shall survive the employment agreement
between the Employee and the Company, dated as of [May 5, 2014 and effective as
of January 1, 2014], as in effect on the date of this Agreement (the “Employment
Agreement”).
(a)
The Executive acknowledges that once the Restricted Shares have been issued to
the Executive, the Restricted Shares may not be subsequently transferred or sold
by the Executive except in compliance with the registration requirements of
federal and state securities laws or exemptions therefrom.

(b)
The Executive acknowledges that an investment in the Common Stock is subject to
significant risk, including the risks described, from time to time, in the
Company’s annual reports on Form 10-K. The Executive represents and warrants
that the Executive has such knowledge and expertise in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Common Stock and the ability to bear the economic risk of the investment.

(c)
The Executive acknowledges that the Executive has received and has had an
opportunity to review a copy of the Plan, and the Executive agrees to be bound
by all the terms and conditions thereof.

(d)
The Executive represents and warrants that the Executive has had the opportunity
to ask questions of the Company concerning its business, the Plan and the
Restricted Shares and to obtain any information which the Executive considers
necessary to verify the accuracy of or to amplify upon the Company’s disclosures
and that all questions which have been asked have been answered by the Company
to the Executive’s satisfaction.

(e)
The Executive represents and warrants that the Executive understands and agrees
that the Plan is incorporated in this Agreement by reference and is made a part
of this Agreement as if fully set forth in this Agreement.





--------------------------------------------------------------------------------




3.Restrictions. Except as provided in this Agreement or the Plan, the Executive
may not sell, transfer, hypothecate, pledge, or assign any Restricted Shares
which have not vested or any rights or interest therein, including without
limitation any rights under this Agreement.
4.Vesting, Forfeiture and Expiration.
(a)
Except as may otherwise be provided in the Plan, the Employment Agreement or
paragraph (b) of this Section 4, one-third (1/3rd) of the Restricted Shares
shall become vested on each successive yearly anniversary of [the Grant Date]
NTD: Confirm vesting on anniversaries of the Grant Date (and not, e.g., March 31
in the year following the year in which the Grant Date occurred)., subject to
the Executive’s continued employment with the Company.

(b)
Except as may otherwise be provided in the Plan or the Employment Agreement, any
Restricted Shares that have not yet vested shall be forfeited and redeemed by
the Company, without any further action on the part of the Company or the
Executive, immediately when the Executive ceases to be an employee of the
Company for any reason; provided that if the Executive’s employment with the
Company is terminated as a result of the Executive’s death or Disability, by the
Company without Cause, or by the Executive for Good Reason (as defined in the
Employment Agreement), the restrictions applicable to any Restricted Shares
shall lapse and all Restricted Shares not previously forfeited shall be deemed
fully vested. Upon the occurrence of any forfeiture of Restricted Shares, the
Executive shall immediately take all actions necessary to permit the Company to
redeem any forfeited Restricted Shares.

5.Custody of Certificates. The Company shall deliver to the Executive the stock
certificates or, if the Restricted Shares are uncertificated, another form of
documentation reasonable and appropriate under the circumstances evidencing the
Executive’s ownership of the Restricted Shares as soon as practicable after such
Restricted Shares become vested. Any stock certificates evidencing the
Restricted Shares shall be held in the custody of the Company for the benefit of
the Executive until the Restricted Shares have vested and all other
restrictions, if any, have lapsed or have otherwise been lifted. To the extent
the Restricted Shares are certificated, the certificates representing the
Restricted Shares shall have endorsed thereon the following legend:
“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Inland Real Estate
Corporation 2014 Equity Award Plan (as amended from time to time, the “Plan”),
and an Award Agreement entered into between the registered owner and the Company
(as amended from time to time, the “Agreement”). Copies of the Plan and the
Agreement are on file at the principal office of the Company.”
Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Shares prior to the vesting
dates set forth above.
6.Stock Power. As a condition to the grant of Restricted Shares, the Executive
shall deliver to the Company a stock power in the form attached hereto as Annex
A, endorsed in blank, relating to the Restricted Shares.
7.Shareholder Rights. With respect to any Restricted Shares not previously
forfeited, the Executive may exercise all of the rights of a stockholder of the
Company, including the right to vote and receive dividends on the Restricted
Shares.
8.Change in Control. In addition to any rights of the Executive under the
Employment Agreement, including without limitation any rights to accelerated
vesting of the Restricted Shares, in the




--------------------------------------------------------------------------------




event of a Change in Control, the restrictions applicable to any Restricted
Shares shall lapse and all Restricted Shares not previously forfeited shall be
deemed fully vested, and the value of all Restricted Shares to the extent
vested, shall, unless otherwise determined by the Committee in its sole
discretion at or after grant but prior to any Change in Control, be cashed out
on the basis of the Change in Control Price. Notwithstanding the foregoing,
while the Executive is a Section 16 Participant, the lapse of restrictions with
respect to any Restricted Shares that have been held by the Executive for less
than six months and one day as of the date that the Change in Control is
determined to have occurred must be approved by the Committee or the Board.
9.Tax Withholding. The Executive shall be subject to the provisions of Section
15(g) of the Plan with respect to any withholding or other tax obligations in
connection with the grant or vesting of the Restricted Shares or otherwise in
connection with this Agreement, and the Company may defer payment or issuance in
accordance with Section 15(g) of the Plan or unless the Executive provides
indemnification to the Company’s satisfaction for any amounts required to be
withheld.
10.Special Tax Election. Executive is permitted to make a timely election under
Section 83(b) of the Code (a “Section 83(b) Election”) to include in gross
income for federal income tax purposes in the year of issuance the fair market
value of all or a portion of such Restricted Shares, in which case the Executive
shall be solely responsible for any foreign, federal, state, provincial or local
taxes the Executive incurs in connection with such election. The Executive
further acknowledges that any such election must be filed within thirty (30)
days after the date of this Agreement. THE EXECUTIVE SHOULD CONSULT WITH THE
EXECUTIVE’S TAX ADVISOR TO DETERMINE THE TAX CONSEQUENCES OF ACQUIRING THE
RESTRICTED SHARES AND THE ADVANTAGES AND DISADVANTAGES OF FILING THE SECTION
83(b) ELECTION. THE EXECUTIVE ACKNOWLEDGES THAT IT IS THE EXECUTIVE’S SOLE
RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY SECTION 83(b) ELECTION,
EVEN IF THE EXECUTIVE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS
FILING ON THE EXECUTIVE’S BEHALF.
11.No Right to Continued Employment. Nothing in this Agreement shall be deemed
or construed to confer upon the Executive any right with respect to continuance
of employment by the Company for any period of time nor shall it interfere in
any way with any right of the Company to terminate the Executive’s employment.
12.Effect of Certain Changes. In the event of any merger, reorganization,
consolidation, recapitalization, share dividend, share split, combination of
shares or other change in corporate structure of the Company affecting the
Common Stock, the number of Restricted Shares which are granted shall be
appropriately adjusted, as determined by the Company, to give proper effect to
these changes. All adjustments made by the Company in good faith shall be final,
conclusive and binding on the Executive. Notwithstanding anything to the
contrary in this Agreement, the number of Restricted Shares shall always be a
whole number and a purported right to receive a fraction of a Restricted Share,
for example, upon an adjustment to the number of Restricted Shares in the event
of a merger, shall be addressed in accordance with Section 3(c) of the Plan or
any successor provision to Section 3(c).
13.Valid Agreement. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provisions to persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.
14.Entire Agreement. This Agreement, including without limitation all of the
terms and conditions incorporated herein by reference, and the Employment
Agreement (a) constitute the entire agreement between the Company and the
Executive regarding the subject matter of this Agreement and (b) supersede and
replace all correspondence, understandings and communications between the
parties hereto




--------------------------------------------------------------------------------




with regard to the Restricted Shares, which, if claimed or believed by any
person to exist, shall be disregarded and shall not be relied upon for any
purpose. No modification or amendment of any of the terms of this Agreement
shall be valid if not made in writing and no such writing shall be binding on
the Company if not signed by its [President or one of its Vice Presidents]. NTD:
Company to confirm.
15.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland, without giving
effect to its conflicts of law principles.
16.Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Grant Date (including without limitation any term or condition
of a restricted share award as described in the Plan, assuming no action
providing for a different term or condition of a particular award has been taken
by the Committee pursuant to the Plan) and the provisions of this Agreement, the
provisions of the Plan shall control but only to the extent necessary to resolve
the conflict. In the event of any conflict between the provisions of the
Employment Agreement and the provisions of this Agreement other than the
provisions in Section 4 of this Agreement, the provisions of the Employment
Agreement shall control but only to the extent necessary to resolve the
conflict. To the extent this Agreement is silent with respect to a term or
condition of a restricted share award as described in the Plan or the Employment
Agreement, the provisions of the Plan or the Employment Agreement (as
applicable) shall control, and such terms and conditions are deemed to be
incorporated by reference into this Agreement as if they were reproduced herein.
The parties understand, intend and agree that this Agreement shall be
interpreted so that the Restricted Shares and the grant thereof contemplated by
this Agreement will not be subject to Section 409A of the Code.
17.Binding Effect. Subject to the limitations stated above and in the Plan and
the Employment Agreement, this Agreement shall be binding upon and inure to the
benefit of the legatees, distributees, and personal representatives of the
Executive and the successors of the Company.
18.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same agreement. One or more counterparts of this Agreement may be delivered by
facsimile or scanned electronic transmission, with the intention that they shall
have the same effect as an original counterpart hereof.
19.Waiver of Jury Trial; Class Action Waiver. NTD: Consider whether to specify
forum and/or venue (i.e., state or federal court in [Maryland]). Each party to
this Agreement, for itself and its affiliates, hereby irrevocably and
unconditionally waives to the fullest extent permitted by applicable law all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to the actions of the
parties hereto or their respective affiliates pursuant to THE PLAN OR this
Agreement or in the negotiation, administration, performance or enforcement of
THE PLAN OR this Agreement. all claims and disputes arising out of, or relating
in any way to, this Plan or any Award must be pursued on an individual basis
only, and EXECUTIVE waives his or her right to commence, or be a party to, any
class or collective claims or to bring jointly any claim against the Committee,
THE BOARD or the Company or ITS Affiliates OR any of their respective directors,
officers, owners, or employees.


[Signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized corporate officers, and the Executive has duly executed this
Agreement, all effective as of the date and year first above written.
INLAND REAL ESTATE CORPORATION


By:                            


Name:                            


Its:                            


ACKNOWLEDGED AND AGREED:
EXECUTIVE




By:                            


Name:                            








--------------------------------------------------------------------------------




ANNEX A
STOCK POWER
FOR VALUE RECEIVED, I hereby sell, assign, and transfer to Inland Real Estate
Corporation, a Maryland corporation (the “Company”), ___________ restricted
shares of the common stock of the Company, standing in my name on the books and
records of the Company (whether in certificated form or book-entry or similar
form), that have been or are issued to me pursuant to that certain Restricted
Share Award Agreement, dated as of __________, 2015, to which the Company and I
are parties (as the same may from time to time be amended, the “Agreement”), and
do hereby irrevocably constitute and appoint the Secretary of the Company
attorney, with full power of substitution, to transfer this stock to the Company
on the books and records of the aforesaid Company. To the extent that any
restricted shares under the Agreement become vested pursuant to its terms, this
Stock Power shall cease to be of legal effect with respect to such shares.


Dated the ____ day of ____.


By: _______________________________
(please sign)


Name: _____________________________
(please print)






Instructions: Please do not fill in any blanks other than the signature line.






